Citation Nr: 0830147	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin discoloration 
from pustular rash.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as acid reflux.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
October 2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

On the veteran's substantive appeal, the veteran requested a 
hearing at the local VA office before a member of the Board.  
Such hearing was scheduled, but the veteran did not report.

The issue of service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

The veteran's pustular rash in service resulted in residual 
skin discoloration on his back and chest.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residual skin discoloration from pustular rash have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records reflect he presented 
with complaints of a rash of one year's duration on his back 
and chest.  Pustules on the back, chest, and arms were noted 
with a positive change in pigment.  The assessment was acne 
and possible fungal infection.  

A VA examination in May 2005 noted some brown spots on the 
chest and back, but no ulceration, exfoliation, or crusting.  
The diagnosis was some residual discoloration from skin 
lesions.  In an addendum, the examiner noted there were no 
active lesions shown on examination.  

The veteran was afforded another VA examination during 
December 2007.  The veteran noted that he was seen for a 
pustular skin rash in service, which resolved with treatment.  
He stated that he has not had any recurrence.  The examiner 
reported the veteran had a macular, very fine lace-like 
variation in color from light to dark brown over his anterior 
chest and back area.  The examiner indicated that she had 
reviewed the veteran's claims file and specifically the July 
2003 service treatment record indicating that he was assessed 
for a skin rash.  The examiner further indicated that in her 
opinion the veteran's current mottling of coloration is at 
least as likely as not a result of the healing of skin 
pustules that the veteran reported to the doctor during his 
time on active duty.  

Although the rash the veteran was treated for in service has 
resolved, the probative medical evidence of record reveals 
the veteran does suffer from residuals in the form of skin 
discoloration over the back and chest.  Thus, with resolution 
of reasonable doubt in the veteran's favor, service 
connection for residual skin discoloration from pustular rash 
is warranted.


ORDER

Entitlement to service connection for residual skin 
discoloration from pustular rash is granted.



REMAND

The Board notes that the veteran has submitted a medical 
record from Dr. P, a private physician, reporting that he had 
treatment for gastritis beginning on December 8, 2004.  The 
Board notes that the veteran was separated from active 
service on October 23, 2004.  The veteran indicates in a 
letter dated in December 2005 that he developed the problem 
the first year or two while on active duty but did not seek 
medical attention until just after discharge.  The Board 
further notes that the veteran's VA QTC examination dated in 
May 2005 diagnosed the veteran with GERD.  In an addendum, 
the examiner noted that an upper gastrointestinal (upper GI) 
series was normal, but that he was not changing the diagnosis 
because the veteran had symptoms of heartburn relieved by 
Prevacid.  Because the veteran has a current disability and 
he received medical treatment for similar symptoms just after 
his discharge from active service, the veteran should be 
provided a VA examination in order to ascertain whether the 
current condition is related to his active military service.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  Schedule the veteran for a VA 
examination to determine the nature of any 
gastric disability found and to provide an 
opinion as to a possible relationship to 
service.  The claims file must be reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the current gastric disorder is 
related to service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  After the above is completed to the 
extent possible, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


